DETAILED ACTION
Status of Claims:
Claims 8-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 8:
	Line 13 refers to “at least one hollow tube” however, lines 15 and 16 refer to “the hollow tube.” It is therefore not clear if the hollow tube is one of the at least one hollow tubes or a different tube. Or if only one of the at least one hollow tubes is being limited. 

Regarding Claim 9:
	Line 1 refers to “the hollow tube.” This limitation is indefinite for the same reason as in claim 8.

Regarding Claim 12:
	Line 1 states “at least four hollow tubes.” This limitation renders the claim indefinite because it is not clear if the “at least one hollow tube” is being further limited to at least four or if different tubes are being required in addition to the at least one hollow tube. 

Regarding Claim 18:
	The claim is directed to a “method of biologically treating wastewater.” The claim states “directing the wastewater to be treated into a tank…containing biofilm carriers in the rotating drum…” It is not clear if the claims require a step of placing (containing) the biofilm carriers after directing the wastewater or require that there are biofilm carriers contained in the drum.   In view of the specification the claim will be interpreted as the rotating drum containing biofilm carriers. 

Regarding Claim 23:
	The claim states the “method of claim 8.” Claim 8 is directed to a system, not a method. It is therefore not clear if the claim is intended to depend from the system of claim 8 or the method of claim 18. For the purposes of examination the claim will be interpreted as depending from the method of claim 18.
The remaining claims are indefinite because they depend from indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmberg (USPN 4,028,244).

Regarding Claim 16:
	Holmberg teaches the system for biologically treating wastewater comprising: - a tank having an inlet for receiving wastewater to be treated (inlet on upper part of tank) (see col. 5 lines 4-5) and an outlet for discharging treated wastewater (liquid is further treated in a separate tank therefore there is inherently an outlet for the treated wastewater) (see col. 5 lines 30-31); - a shaft disposed in the tank (shaft 12) (see col. 3 line 19, fig. 1); - a rotating drum (cylindrical filter) (see col. 3 lines 15-17) rotatively mounted on the shaft and including a wall having openings therein for permitting wastewater to pass through the openings (metal netting or perforated metal sheet) (see col. 3 lines 65-68, fig, 2); - a drive for rotatively driving the drum (see col. 3 lines 39-40); - biofilm carriers contained in the rotating drum and configured to support biofilm thereon for biologically treating the wastewater in the drum (hollow filling bodies 20, biofilm formed on filling bodies) (see col. 3 lines 32-33, col. 2 lines 43-44); - aerators incorporated into the drum for aerating the wastewater in the drum in response to the rotation of the drum (pipes 17); - the aerators including one or more tubes disposed in the drum and secured to the wall of the drum (pipes 17) (see col. 3 lines 26-29, fig. 1); - the one or more tubes including orifices (orifices 18) that permit wastewater and air to pass into and out of the one or more tubes (see col. 3 lines 26-29); and - the one or more tubes in response to the rotation of the drum, configured to receive air during one portion of a revolution of the drum and to discharge the air from the one or more tubes into the wastewater within the drum during another portion of the revolution of the drum (see col. 1 lines 25-33).

Regarding Claim 17:
	Holmberg teaches the system of claim 16 wherein the drum is only partially filled with the wastewater so as to define an air space over a surface of the wastewater in the drum (partially immersed) (see col. 4 lines 16-18); and wherein the one or more tubes are configured to receive air as the one or more tubes pass Page 4 of 7Attorney Docket No. 4195-198 through the air space and configured to discharge the air into the wastewater in the drum as the tubes are submerged and pass through the wastewater in the drum (see col. 1 lines 25-33).

Regarding Claim 18:
	Holmberg teaches the method of biologically treating wastewater comprising: - directing the wastewater to be treated into a tank (tank with inlet is used for biological purification of wastewater) (see col. 5 lines 1-5) and into a rotating drum (rotary filter) having a perforated wall (perforated metal sheet) (see col. 4 lines 65-67) and disposed in the tank (see col. 5 lines 1-6); - containing biofilm carriers in the rotating drum (filter is packed with hollow filling bodies) (see col. 3 lines 32-33); - rotating the drum and contacting the biofilm carriers with the wastewater in the drum to biologically treat the wastewater therein (see col. 4 lines 29-45); - aerating the wastewater in the drum by employing a plurality of tubes having orifices therein and secured to the wall inside the drum; - as the drum rotates, filling the tubes passing through an air space above a surface of the wastewater in the drum with air, and thereafter submerging the tubes containing the air in the wastewater in the drum causing the air in the tubes to pass into the wastewater in the drum and in the process filling the tubes with wastewater as the tubes move through the wastewater in the drum (see col. 1 lines 25-33); and - directing treated wastewater from the drum and out a treated wastewater outlet in the drum (liquid is clarified in a different tank, therefore it is directed out of a treated water outlet) (see col. 5 lines 30-31).

Regarding Claim 19:
	Holmberg teaches the method of claim 18 wherein the tubes are circumferentially spaced around the inside of the wall of the drum and at any one time one or more of the tubes passes through the air space while one or more other tubes are submerged in the wastewater in the drum and pass through the wastewater (see fig, 1, col. 1 lines 25-33).

Regarding Claim 20:
	Holmberg teaches the method of claim 18 wherein the orifices formed in the tubes are oriented such that the orifices face the general direction of the rotation of the drum (facing the direction of rotation) (see col. 3 lines 26-29).

Regarding Claim 21:
	Holmberg teaches the method of claim 18 including maintaining the wastewater level in the drum such that less than half of the internal volume of the drum contains the wastewater (liquid level is immediately below the shaft; the shaft would be the center of the cylinder) (see col. 4 lines 20-23).

Regarding Claim 23:
	Holmberg teaches the method of claim 8 (claim 18) wherein the wastewater within the rotating drum is also aerated due to the mixing of the biofilm carriers as the drum rotates (air is sucked in and forced out by the filling bodies as the drum rotates) (see col. 2 lines 48-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (USPN 4,028,244) as applied to claim 21 above, and further in view of Dunder (WO 86/05770).

Regarding Claim 22:
	Holmberg teaches the method of claim 21 wherein the biofilm carriers occupy a volume less than 100% of the internal volume of the rotating drum (the bulk of the filing bodies are immersed, while less than half the volume of the drum is immersed) (see col. 2 lines 39-43, col. 4 lines 20-23).
	Dunder teaches a method for biologically treating wastewater with a rotating drum containing biofilm carriers (light granular material) (see pg. 2, 5th paragraph). Dunder further teaches that the reactor should not be completely filled (fill volume ranging from greater than 0% to less than 100%) in order to effect self-purification of the carriers) (see pg. 5, 2nd paragraph).  Given that the prior art range of 0 to 100% completely encompasses the claimed range of 30 to 80% a prima facie case of obviousness exists (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).
	Holmberg and Dunder are analogous inventions in the art of biological wastewater treatment with rotating filters. It would have been obvious to one skilled in the art before the effective filing date of the invention  to adjust the fill volume of Holmberg to less than 100% and select a volume of 30 to 80%, in view of Dunder, in order to effect self-purification of the carriers (see Dunder pg. 5, 2nd paragraph).

Claim(s) 8-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (USPN 4,028,244) and Dunder (WO 86/05770).

Regarding Claim 8:
	Holmberg teaches the system for biologically treating wastewater comprising: - a tank comprising a point of entry for the wastewater to be treated (inlet) and an exit point for treated wastewater (outlet is inherent as water is transferred o downstream treatment) (see col. 5 lines 1-5, lines 30-31); - a shaft disposed in the tank (central shaft 12) (see col. 3 lines 19-20); - a rotating drum (cylindrical filter) having a wall with one or more openings formed therein and supported on the shaft (metal netting or perforated sheets) (see col. 3 lines 65-67) and configured to be partially submerged in the wastewater in the tank where less than one-half of the drum's internal volume contains the wastewater (see col. 4 lines 16-23); - a drive for rotatively driving the drum (see lines 39); - media configured to support a biofilm disposed in the drum and retained in the drum as the drum is rotatively driven (hollow filling bodies 20, biofilm formed on filling bodies) (see col. 3 lines 32-33, col. 2 lines 43-44); - the media occupying the internal volume of the rotating drum (see col. 3 lines 32-33); - at least one hollow tube disposed in the rotating drum and secured to the wall of the rotating drum (pipe 17), the hollow tube extending generally parallel to the shaft (see col. 3 lines 26-30); - the hollow tube includes one or more orifices formed in a section of the tube (orifices 18) (see col. 3 lines 26-30); and - wherein the drum and the hollow tube are configured to alternatively fill the hollow tube with air and wastewater in response to the drum being rotatively driven (see col. 1 lines 25-33).
	Holmberg does not teach the media occupying a volume of from 30% to 80% of the internal volume of the rotating drum.
	Dunder teaches a method for biologically treating wastewater with a rotating drum containing biofilm carriers (light granular material) (see pg. 2, 5th paragraph). Dunder further teaches that the reactor should not be completely filled (fill volume ranging from greater than 0% to less than 100%) in order to effect self-purification of the carriers) (see pg. 5, 2nd paragraph).  Given that the prior art range of 0 to 100% completely encompasses the claimed range of 30 to 80% a prima facie case of obviousness exists (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).
	Holmberg and Dunder are analogous inventions in the art of biological wastewater treatment with rotating filters. It would have been obvious to one skilled in the art before the effective filing date of the invention  to adjust the fill volume of Holmberg to less than 100% and select a volume of 30 to 80%, in view of Dunder, in order to effect self-purification of the carriers (see Dunder pg. 5, 2nd paragraph).

Regarding Claim 9:
	Holmberg, as previously modified, teaches the e system of claim 8 wherein the drum and hollow tube are configured to fill the hollow tube with air during one portion of a revolution of the drum and to fill the hollow tube with wastewater during another portion of the revolution of the drum (see Holmberg col. 1 lines 25-33).

Regarding Claim 10:
	Holmberg, as previously modified, teaches the system of claim 8.
	Holmberg is silent as to the specific surface area of the media.
	Dunder teaches a media with a specific surface area (active biomass area) greater than 200 m2/m3 (500 m2/m3) (see pg. 6, last paragraph).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the media of Holmberg with the media of Dunder, having a specific surface area of greater than 200 m2/m3 because increasing active area (specific surface area) improves the efficiency of the reactor (see Dunder pg. 2, 3rd paragraph) and because increasing the area allows for instillation in smaller locations (see Dunder pg. 6, first paragraph), Additionally, it is the simple substitution of one known biomass carrier with another known biomass carrier obviously resulting in biomass growth in the reactor. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 11:
	Holmberg, as previously modified, teaches the system of claim 8.
	Holmberg is silent as to the specific surface area of the media.
	Dunder teaches a media with a specific surface area (active biomass area) of 200 to 1300 m2/m3 (500 m2/m3) (see pg. 6, last paragraph).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the media of Holmberg with the media of Dunder, having a specific surface area of 200 to 1300 m2/m3 because increasing active area (specific surface area) improves the efficiency of the reactor (see Dunder pg. 2, 3rd paragraph) and because increasing the area allows for instillation in smaller locations (see Dunder pg. 6, first paragraph), Additionally, it is the simple substitution of one known biomass carrier with another known biomass carrier obviously resulting in biomass growth in the reactor. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 12:
	Holmberg, as previously modified, teaches the system of claim 8 including at least four hollow tubes secured to the wall of the rotating drum (more than four pipes 17 are on the drum) (see Holmberg fig. 1).

Regarding Claim 14:
	Holmberg, as previously modified, teaches the system of claim 8 wherein the media are made of plastic (plastic bodies) (see Holmberg col. 4 line 40).

Regarding Claim 15:
	Holmberg, as previously modified, teaches the system of claim 8.
	Holmberg does not teach that the media are chosen from the group including pieces of pumice stone, expanded clay beads, sludge granulates, granular activated carbon, polystyrene beads, and pieces of cork.
	Dunder teaches selecting media from the group including cork (see pg. 8, claim 6).
	It would have been obvious to one skilled in the art before the effective filing date to replace the plastic media of Holmberg with the cork of Dunder because it is the simple substitution of one known biomass carrier with another known biomass carrier obviously resulting in biomass growth in the reactor. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (USPN 4,028,244) and Dunder (WO 86/05770) as applied to claim 8 above, and further in view of Rauch et al (DE 102008007530, English machine translation provided).

Regarding Claim 13:
	Holmberg, as previously modified, teaches eth system of claim 8.
	Holmberg does not teach that the tank encases the rotating drum and is generally airtight relative to ambient air outside the tank.
	Rauch teaches system for biologically treating wastewater comprising a generally airtight tank (gas-tight reaction container) (see para. 0008) that encases a rotating drum (rotary reactor) (see para. 0007, fig. 9).
	Holmberg, Dunder, and Rauch are analogous inventions in rotary biological treatment systems. It would have been obvious to one skilled in the art to replace the tank of Holmberg with the airtight tank of Rauch because insures that adequate oxygen can be supplied to the biofilm when the supply from air is not sufficient (see Rauch para. 0008) and because it is the simple substitution of one known tank for another known tank, obviously resulting in an airtight reaction space with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/21/2022